           Case 1:19-cr-00039-JMF Document 137 Filed 10/22/19 Page 1 of 4
                                            U.S. Department of Justice
  [Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      October 22, 2019

  BY ECF
  Hon. Jesse M. Furman
  United States District Judge
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

         Re:    United States v. Shao Jun Guo, 19 Cr. 039 (JMF)

  Dear Judge Furman:

         The Government respectfully submits this letter in advance of sentencing in this matter,
  which is currently scheduled for October 29, 2019, at 3:30 p.m. For the reasons explained below,
  the Government submits that a sentence within the stipulated Guidelines range of 30 to 37 months
  imprisonment (the “Stipulated Guidelines Range”) would be sufficient, but not greater than
  necessary, to serve the legitimate purposes of sentencing.

I.   Factual Background

          The defendant was part of a contraband cigarette trafficking organization (the “Cigarette
  Trafficking Organization”) that smuggled large quantities of contraband cigarettes into New York
  City from China or states in the southern region of the U.S. (PSR ¶18.)

         The defendant was a supplier of contraband cigarettes from China and supplied his
  codefendants Shui Ying Lin, Wo Kit Cheng, Yue Juan Chen, and Zhurong Gao, among others,
  with contraband cigarettes. (Id.) The defendant ordered the contraband cigarettes from China and
  shipped them into the United States through the United States Postal Service (“USPS”). (Id.) The
  defendant took steps to conceal the nature of his shipments from China by shipping them to
  multiple addresses under multiple names.

        On January 23, 2019, the Government executed a search warrant of the defendant’s garage
 and seized approximately 10,204 cartons of contraband cigarettes. The Government also seized
 mailing labels from the defendant’s garage addressed to 24 different addresses to which the
 defendant shipped contraband cigarettes. (Id.)

        Relative to his codefendants, the defendant ranks approximately in the middle in terms of
 individually attributable tax losses.
               Case 1:19-cr-00039-JMF Document 137 Filed 10/22/19 Page 2 of 4
                                                                                                Page 2


II.      Stipulated Guidelines Range and Loss Amount

              The Government determined that the stipulated Guidelines range contained in the
      defendant’s plea agreement dated June 12, 2019, incorrectly included federal excise taxes and New
      York state sales tax in the loss amount. Pursuant to the United States Sentencing Guidelines
      §2E4.1 Application Note 1 “‘tax evaded’ refers to state and local excise taxes.” The total tax
      evaded attributed to the defendant, not including federal excise tax and New York state sales tax,
      is $2,369,694.60. Deducting federal excise tax and New York state sales tax from the tax evaded
      does not change the defendant’s Guidelines calculation. Pursuant to U.S.S.G. §§ 2E4.1(a)(2) and
      2T4.1(I), because the total tax evaded remains greater than $1,500,000 but less than $3,500,000,
      the offense level is 22. The total offense level is 19, after accounting for acceptance of
      responsibility, which results in a Guidelines range of 30 to 37 months imprisonment.

              The defendant describes the loss amount to which he stipulated as “inflated and fictitious”
      and “especially arbitrary.” (See Dkt. No. 132 at 2 and 6.) As a preliminary matter, the defendant
      pled guilty pursuant to a plea agreement that contained a stipulated loss amount and he cannot now
      challenge that loss amount without breaching the plea agreement. Second, it is notable that the
      defendant neither points out specifically what makes the loss amount calculations fictitious and
      arbitrary nor provides an alternative calculation.

          In any event, the loss amount calculation is based on mailing records for the 24 addresses
  identified on mailing labels during execution of the Government’s search warrant. The
  Government reviewed mailing records for the 24 addresses and determined that they received
  approximately 1036 parcels shipped from China that met the same criteria as those seized in the
  execution of the search warrant that contained contraband cigarettes. In order to determine the
  loss amount, the Government multiplied the average number of cartons per parcel seized during
  execution of the search warrant (39.1 cartons per parcel) by the number of parcels shipped to the
  24 addresses, for a total of 40,507.6 cartons. See United States v. Bryant, 128 F.3d 74, 75 (2d Cir.
  1997) (“In establishing sentencing tables that tie a defendant's offense level to the amount of loss
  caused by his offense, see, e.g., Guidelines § 2T4.1 (loss caused by tax offenses) . . . , the
  Guidelines do not require that the sentencing court calculate the amount of loss with certainty or
  precision. The § 2T1.1 commentary . . . states that ‘the amount of the tax loss may be uncertain,’
  and it envisions that ‘indirect methods of proof [may be] used. . . .’ It states expressly that ‘the
  guidelines contemplate that the court will simply make a reasonable estimate based on the
  available facts.’”). Notably, the mailing records used to determine these tax losses begin in
  approximately January 2017—however, the Government’s evidence shows that the defendant was
  engaged in trafficking in contraband cigarettes for several years prior to 2017. Because the
  Government based the loss amount only on the records still available, the result is a very
  conservative loss amount that likely substantially underestimates the defendant’s actual
  culpability. The tax losses were determined using the below calculations:

             40,507.6 Cartons X 10 Packs X $4.35USD NY State Excise Tax = $1,762,080.60USD (NY
             State Excise Tax Loss)

             40,507.6 Cartons X 10 Packs X $1.50USD NY City Excise Tax = $607,614.00USD (NY
             City Excise Tax Loss)
                Case 1:19-cr-00039-JMF Document 137 Filed 10/22/19 Page 3 of 4
                                                                                                    Page 3


              Total Tax Evaded: $2,369,694.60

               On June 19, 2019, the defendant signed a Preliminary Order of Forfeiture in the amount of
       $3,240,608, which is equal to the total federal, state, and city excise taxes and New York state
       sales tax loss attributable to the defendant. The Government subsequently revisited the issue of
       forfeiture and is now seeking forfeiture of gross profits attributable to the defendant. See United
       States v. Peters, 732 F.3d 93, 95 (2d Cir. 2013) (holding that Title 18, United States Code, Section
       982 requires forfeiture of the gross receipts attributable to the criminal violation). The
       Government’s evidence indicates that the price per carton of contraband Chinese cigarettes ranges
       from $20 to $35. Applying the conservative end of this range (40,507.6 cartons of contraband
       Chinese cigarettes multiplied by $20 per carton), the gross proceeds total $810,152. The
       Government will provide a revised forfeiture order at sentencing. 1

III.       Discussion

              A.      Applicable Law

               As the Court is aware, the Sentencing Guidelines continue to provide importance guidance
       to sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.
       Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study
       based on extensive empirical evidence derived from the review of thousands of individual
       sentencing decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the
       Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49.
       After that calculation, however, Your Honor must consider the seven factors outlined in 18 U.S.C.
       § 3553(a), which include the nature and circumstances of the offense, the individual characteristics
       of the defendant, and the purposes of sentencing. Id. at 50 & n.6. In determining the appropriate
       sentence, the statute directs judges to “impose a sentence sufficient, but not greater than necessary,
       to comply with the purposes” of sentencing, which are:

              (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide
              just punishment for the offense;

              (B) to afford adequate deterrence to criminal conduct;

              (C) to protect the public from further crimes of the defendant; and

              (D) to provide the defendant with needed educational or vocational training,

              medical care, or other correctional treatment in the most effective manner.

   18 U.S.C. § 3553(a)(2).



       1
        The Government is seeking forfeiture in the amount listed in the plea agreement—$3,240,608—
       as this is the total federal, state, and city excise tax and New York state sales tax loss proximately
       caused by the defendant’s criminal activity. See 18 U.S.C. § 3663A(a)(2).
           Case 1:19-cr-00039-JMF Document 137 Filed 10/22/19 Page 4 of 4
                                                                                             Page 4


          B.     A Sentence Within the Stipulated Guidelines Range is Reasonable

          The Government respectfully submits that a sentence within the Stipulated Guidelines
  Range is sufficient, but not greater than necessary, to comply with the purposes of sentencing due
  to the nature and seriousness of the offense, the need to afford adequate deterrence to criminal
  conduct, and the need to promote respect for the law.

          First, a sentence within the Stipulated Guidelines Range adequately reflects the seriousness
  of the defendant’s conduct. The defendant committed a serious crime by participating in a cigarette
  trafficking organization that smuggled tens of thousands of cartons of cigarettes into the United
  States and himself smuggled tens of thousands of cartons of contraband cigarettes into the United
  States. The defendant’s participation in this scheme was not short lived—it was a conspiracy that
  lasted for years and was wide-ranging. Further, at the time when he was arrested, a substantial
  number of cartons of contraband cigarettes were seized at the defendant’s garage.

         Second, the need for specific and general deterrence, and the importance of promoting
  respect for the law, also support a sentence within the Stipulated Guidelines Range. The
  defendant’s criminal conduct resulted in a substantial amount tax losses to New York City, New
  York State, and Federal government. The Stipulated Guidelines Range appropriately addresses
  the defendant’s disregard for the law, as well as the need specifically to deter future criminality.
  Similarly, with respect to general deterrence, a sentence within the Stipulated Guidelines Range
  sends a message to others that such schemes will be taken seriously and punished appropriately.

          In sum, a sentence within the Stipulated Guidelines Range would adequately balance the
   various considerations under Section 3553(a) and achieve the statute’s stated objectives.

IV.   Conclusion

         For the reasons set forth above, the Government respectfully requests that the Court impose
  a sentence within the Stipulated Guidelines Range of 30 to 37 months’ imprisonment, as such a
  sentence would be sufficient but not greater than necessary to serve the legitimate purposes of
  sentencing.

                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                            by: _/s/Elizabeth A. Espinosa_______
                                                Elizabeth A. Espinosa
                                                Ryan B. Finkel
                                                Assistant United States Attorneys
                                                (212) 637-2216/-6612
